Citation Nr: 9921145	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  97-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his girlfriend


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1973 to February 
1981.  

By rating decision in January 1982, entitlement to service 
connection for a back disability was denied.  The veteran was 
notified of that decision by letter of the same month; however, 
he failed to file a timely appeal therefrom and that decision is 
final.  

In July 1997, the veteran requested that this claim be reopened 
and he submitted additional evidence in support thereof.  This 
appeal arises from an August 1997 rating decision of the Togus, 
Maine Regional Office (RO) that denied the veteran's request that 
his claim be reopened.  

In August 1998, the Board issued a decision that determined that 
new and material evidence had not been submitted to reopen the 
veteran's claim of entitlement to service connection for a back 
disorder.  The veteran filed an appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) ( hereinafter, "the 
Court").  In December 1998, the parties filed a joint motion for 
remand to the Court.  By Court order dated on January 6, 1999, 
the August 1998 Board decision was vacated and the case was 
remanded to the Board for readjudication in accordance with the 
joint motion for remand.  It was determined that the Remand was 
required in light of the Federal Circuit Court of Appeals' recent 
decision in Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a back 
disability was last denied by rating decision in January 1982.

2.  The veteran did not file a timely appeal following the 
January 1982 determination and it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection for 
a back disability is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1982 rating decision that 
denied entitlement to service connection for a back disability is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).

2.  The claim of entitlement to service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records reflect that the veteran reported a 
history of recurrent back pain on the November 1980 separation 
examination.  He also reported a history of treatment for low 
back pain from 1975 to 1978 at the USAF Clinic at Semback AFB in 
Germany.  Under physician's summary, it was indicated that low 
back pain had been treated with medications, bed rest, and 
physical therapy.  It was further indicated that the veteran had 
injured his back playing football on one occasion, that he had 
strained his back several times while working, that there had 
been restricted movement, and that bed rest provided substantial 
relief.  On clinical examination, the veteran's spine was 
evaluated as normal.

On an orthopedic examination provided in December 1980 in 
connection with the veteran's service discharge, a history of 
intermittent low back pain since a 1975 injury to his back 
involving a direct blow was reported.  There was no fracture of 
the back.  Thereafter, there had been intermittent low back pain 
with occasional radiation to the right leg as far as the 
posterior aspect of the right knee.  On physical examination, 
evaluation of the back was normal.  Stance, gait, and toe and 
heel walk were normal.  There was no specific area of tenderness.  
Straight leg raising was negative to 90 degrees bilaterally.  
Reflexes, sensory examination, and x-rays were normal.  The 
impression was low back pain, questionably muscular in etiology.  
The veteran was cleared for separation and it was noted that the 
orthopedic examination was normal.

A June to July 1981 VA hospital summary shows that the veteran 
was treated on an inpatient basis for disability other than the 
low back.  

An original claim of entitlement to service connection for a low 
back disability was received in August 1981.  A November 1981 
statement from the National Personnel Records Center (NPRC) shows 
that not all of the veteran's service medical records were found 
at the time of separation.

On VA examination in November 1981, a history beginning in 1976 
involving difficulty in the lower left lumbar region was 
reported.  Continuing difficulty was noted with occasional 
episodes when the veteran was laid-up for 2 to 3 days.  The 
veteran was uncertain how often these episodes occurred.  There 
was some left side discomfort every morning.  On examination, 
lumbar lordosis was normal.  There was full range of motion of 
anterior and lateral flexion bilaterally.  Extension was full 
with appropriate increase in the lumbar lordosis.  Bilateral 
straight leg raising was 100 percent without assistance or 
complaint of discomfort.  Low back x-rays showed minimal anterior 
wedging deformity at L2.  There was 3-4 mm. loss of height of the 
anterior portion of the body of L2 with relative absence of 
osteophytic or other secondary changes.  Adjacent vertebra were 
of normal contour and disc spaces throughout were well preserved.  
The impression was no evidence of dysfunction of the lumbar spine 
or of the nerve roots at L1 through S1 at the time of 
examination.  

By rating decision in January 1982, service connection for a back 
disability was denied as it was determined that a back disability 
had not been found on the last examination.  The veteran failed 
to take any action with respect to the January 1982 denial of his 
claim; thus, that decision became final a year after the mailing 
of notification of the decision to him in January 1982.  
38 C.F.R. §§  3.104, 20.302 (1998).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to conclusions 
based on the evidence on file at the time VA issues written 
notification of the decision.  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or except 
where there is clear and unmistakable error in the decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1998).  
In order to reopen his claim, the veteran must present or secure 
new and material evidence with respect to the disallowed claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Section 5108 of title 38 of the United States Code provides that, 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  The regulations provide that new and material evidence 
means evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1998).  Current caselaw provides for a three-step analysis when 
a claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, it must 
be determined immediately upon reopening whether, based upon all 
the evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if 
the claim is well grounded, the merits of the claim must be 
evaluated after ensuring the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; that 
is, whether in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would change 
the outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  The additional test was 
overruled in the Hodge case cited above and thus will not be 
utilized in this decision.  The Board notes that the RO cited and 
utilized the overruled portion of the Colvin test in the November 
1997 statement of the case.  Since that time, the Board's August 
1998 decision has been vacated, and it is the determination of 
the Board herein that the veteran's claim has been reopened based 
on his submission of new and material evidence.  With the return 
of the case to the RO by remand for additional development of the 
evidence, the utilization of the Colvin test by the RO in 
November 1997 constitutes harmless error.  

Since the January 1982 rating denial, the additional evidence 
submitted consists of the following.  On VA examination in 
September 1984, it was noted on examination that the veteran was 
in no acute distress and he walked promptly into the waiting 
room.  

On a June 1997 report from Paul Cain, M.D., a history of a back 
injury in service was reported when the veteran was struck in the 
small of the back while playing football.  There had been severe 
pain the next day and he could barely walk for 2 to 3 days.  
Thereafter, there had been recurrent episodes of back pain and 
the veteran was still experiencing low back pain.  There was no 
significant radiation of the pain.  There was bilateral leg 
numbness, and pain and stiffness of the back if the veteran sat 
for prolonged periods.  There was occasional back pain at night.  
On examination, the veteran stood without significant list or 
scoliosis.  Mild discomfort was noted on palpation of the lower 
spinous processes and paraspinal musculature.  Flexion of the 
lumbar spine was to 75 percent of normal with complaints of pain 
at the limits of motion.  Extension of the lumbar spine was full 
with complaints of pain that was less than that elicited on 
flexion.  Sensory examination to fine touch and pin prick showed 
spotty deficits to fine touch along the left lower extremity 
without evidence of distinct anatomic distribution.  X-rays of 
the lumbar spine revealed disc space narrowing at L5-S1 with 
marginal spurring and an anterior osteophyte.  The assessment was 
degenerative disc disease involving the S1 vertebral 
articulation.

A June 1997 statement from Jeffrey Wigton, PT, shows that the 
veteran had a history of a football injury in 1975 with 
complaints of lumbar pain when sitting and leg numbness.  No 
other previous injuries were reported.  Back pain was 
intermittent and was aggravated by sitting and long periods of 
walking.  

On the November 1997 substantive appeal, the veteran reported 
that his back had given out 3 times, and that he had been in pain 
every day since the injury.  

The veteran testified in January 1998 that following the 1975 
football injury he had been given muscle relaxers, that he went 
to the infirmary on base for his back, and that surgery was 
recommended but that he had declined.  He indicated that a back 
diagnosis was not rendered at that time.  Until 1997, the veteran 
stated that he had not sought medical treatment and that he had 
been taking Advil as self-medication.  He stated that he had not 
lost a lot of time due to the back as his employer had made 
concessions when his back acted-up.  He had received a physical 
examination when hired by the Post Office.  The veteran stated 
that no doctor had ever indicated that his current back 
disability was due to his service injury.  

An April 1999 statement from Frank Graf, M.D., reflects that the 
veteran had been seen for an independent medical evaluation.  The 
veteran provided a medical history of an injury to his low back 
in 1975.  He was "speared" in the low back while playing 
football.  He had immediate high levels of pain and he spent 3 
days at home lying on his stomach.  He continued to experience 
low back pain.  The veteran was discharged in 1981 and in the 
intervening years he continued to experience severe low back pain 
radiating into the right buttock and at times the left buttock.  
The veteran described repeated falls due to increasing difficulty 
with motor function of the legs with 3 falls occurring in 1988.  
He had been provided a permanent light duty status in his 
employment with the Post Office.  

On examination, the veteran had rather markedly abnormal movement 
patterns of the lumbar spine.  The examiner noted that all range 
of motion findings were approximations.  Forward bending was to 
30 degrees; any additional motion was limited by pain.  There was 
14 degrees of extension occurring at the upper lumbar and lower 
thoracic segments with essentially no intersegmental motion at 
the lowest lumbar segments at L4-5 and L5-S1.  There was 25 
degrees of bilateral rotation.  There was pain reaction with 
palpation manipulation of the L4-5 and L5-S1 motion segments.  
There was no sciatic notch tenderness.  There was 4 cm. decreased 
circumference of the left calf compared to the right.  There was 
a thickening of the tendo Achilles of the left heel and decreased 
strength on manual motor muscle testing at the left ankle.  No 
specific foot drop was noted.  There were sensory pattern changes 
of both lower extremities with decreased sensibility to light 
touch with brush, smooth wheel, Wartenberg's pinwheel, and 
vibration sense at 256 hertz of the left posterior calf to the 
heel, left lateral thigh, lateral calf, dorsal foot, and the 
right posterior calf to the heel.  Left tendon Achilles reflex 
was absent; right tendon Achilles reflex was present.  Medial 
hamstring reflexes were absent.  Magnetic resonance imaging 
conducted in February 1999 documented a marked intervertebral 
disc space narrowing at L5-S1 with a prominent posterior bulge of 
disc material evident in the right paramedian images extending 
into the right lateral recess.  Structural changes did not extend 
beyond the midline and into the left lateral recess.  There was a 
vestigial intervertebral disc at S1-S2, and matrix hydration 
changes at L5-S1 with marked decrease in hydration of the 
compressed and narrowed L5-S1 intervertebral disc.  There was a 
narrowing of the right lateral recess at L5-S1.  The diagnoses 
were advanced degenerative changes of the L5-S1 intervertebral 
disc with right lateral recess stenosis; and chronic 
radiculopathy with both an L5 and S1 pattern of pain and sensory 
change in both lower extremities.

Under the heading discussion, Dr. Graf indicated that the veteran 
was substantially limited in bending, stooping, lifting, and 
carrying on a permanent basis.  He had required permanent light 
duty designation, and he was no longer able to function as a 
letter carrier.  The veteran's spinal condition was initiated by 
a specific injury event where he was "speared" in a football 
practice in 1975.  His present condition had evolved from the 
injuries sustained at that time with injury to the L5-S1 
intervertebral disc with rupture of the annular fibers and 
subchondral bony endplate collagen and elastin fibrils producing 
a condition of chronic inflammation.  The condition of chronic 
inflammation was responsible for the gradual progression in the 
level of disability such that at the current time the veteran had 
the substantial condition that he experienced daily.  There was a 
direct causal relationship between his service connected injury 
and his present injury.  The veteran's age at the time of the 
injury did not preclude the onset of the sequence of events 
leading to the now advanced structural changes of degenerative 
disc disease.  In fact, there was documentation of a continuing 
experience of lumbosacral pain throughout the years from the 
original injury to the present.  The disc space narrowing would 
be expected to slowly and gradually develop and would not be 
evident initially on the x-rays taken in the early phases of the 
veteran's condition.  Details of the anatomical change were 
available in clinical studies now available, such as the recent 
magnetic resonance imaging study.  

The additional evidence submitted in the form of the April 1999 
statement from Dr. Graf constitutes evidence that was not 
previously considered which bears directly and substantially on 
the specific issue under consideration; that is, whether a 
current back disability was incurred in service.  Dr. Graf has 
opined that there is a direct casual relationship between the 
veteran's back injury in service and his current back disability.  
This is evidence which is neither cumulative nor redundant and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156.  Dr. 
Graf's statement therefore constitutes new and material evidence 
and the veteran's claim is reopened.  

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  To sustain a well-grounded 
claim, the claimant must provide evidence demonstrating that the 
claim is plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of whether 
a claim is well grounded is legal in nature.  King v. Brown, 5 
Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet.  App. 78, 81 (1990).  To be well grounded, a claim must be 
accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves a 
question of either medical causation or diagnosis, medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. 
App. 359 (1995).

Under applicable criteria, service connection will be granted if 
the evidence shows that a back disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
In this case, Dr. Graf's recent statement constitutes plausible 
competent medical evidence to support the veteran's claim that a 
current back disability was incurred in service.  Accordingly, 
the Board finds that the veteran's claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due process 
issue which was addressed by the Court in Bernard v. Brown, 4 
Vet. App. 384 (1993).  Pursuant to Bernard, the Board must 
consider whether addressing the veteran's claim on a de novo 
basis would cause prejudice to the veteran as that issue was not 
considered by the RO.  As the instant claim is being remanded to 
the RO for evidentiary considerations, however, any potential 
prejudice to the veteran precipitated by the reopening of this 
claim will be rendered moot.


ORDER

The claim of entitlement to service connection for a back 
disability is reopened and well grounded.  To this extent only, 
the benefit sought on appeal is granted.


REMAND

As described in the above decision of the Board, current case law 
provides for a three-step analysis when a claimant seeks to 
reopen a final decision based on new and material evidence.  The 
Board has determined that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a back disability.  It was further determined that 
the instant claim is well grounded.  The RO, however, has not had 
the opportunity to consider the reopened claim.  Thus, the 
veteran's claim must be evaluated on the merits after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

With regard to a well-grounded claim, VA has a duty to assist the 
veteran in the development of facts.  The Court has held that the 
duty to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining all 
relevant medical records.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The veteran testified in January 1998 that he received a 
physical examination when he went to work for the Post Office.  
The record also shows that the veteran has reported receiving a 
permanent light duty status assignment from the Post Office; that 
he had received treatment from Dr. Paul Cain, Dr. Hector Rosquete 
and Dr. Donald Booth of Central Maine Orthopaedics; Dr. Victor 
Parisien and Dr. Ronald Snyder, orthopedists of Lewiston, Maine; 
and physical therapy from Mt. Auburn Orthopaedic and Sports 
Therapy Associates.  The RO must obtain copies of all treatment 
records from the above listed health care providers as well as 
all personnel and medical records from the Post Office. 

In addition, the Board notes that the NPRC indicated in November 
1981 that available records were forwarded to the RO but that 
some records were not found at the time of separation.  Report of 
medical history on separation in November 1980 indicates that the 
veteran received treatment for his back at Semback AFB in 
Germany.  Accordingly, the RO should obtain all available service 
medical records from the NPRC and directly contact Semback AFB in 
Germany and request all medical records for the veteran.

Finally, the duty to assist also includes conducting a thorough 
and contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  Lineberger 
v. Brown, 5 Vet. App. 367 (1993).  In view of the medical 
evidence of record, especially the statement from Dr. Graf, the 
veteran should be afforded a VA orthopedic examination to 
identify all current back disability and to determine if any 
current disability is attributable to service.

Under the circumstances described above, this case is REMANDED 
for the following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care providers 
who have treated him for back disability 
since service.  After securing any 
necessary releases, the RO should obtain 
all records that are not already of record 
to include all treatment records from Dr. 
Paul Cain (to include treatment for all 
disabilities since separation from 
service), and Dr. Hector Rosquete and Dr. 
Donald Booth of Central Maine Orthopaedics; 
Dr. Victor Parisien and Dr. Ronald Snyder, 
orthopedists of Lewiston, Maine; and 
records from Mt. Auburn Orthopaedic and 
Sports Therapy Associates.  Thereafter, all 
records should be permanently associated 
with the claims file.  

2.  The RO should request that the NPRC 
conduct a search for all service medical 
records for the veteran.  In the event that 
any record suggests the presence of other 
sources, such leads should be followed to 
their logical conclusion in an attempt to 
obtain additional service medical records.  
In addition, the RO should directly contact 
the USAF Clinic at the AFB at Semback, 
Germany and obtain all available medical 
records for the veteran.  All records, once 
obtained, must be associated with the 
claims file.  

3.  The RO should contact the United States 
Post Office and obtain the veteran's 
complete medical and personnel file with 
particular emphasis on obtaining the report 
of physical examination conducted when he 
was hired, and all medical records relating 
to the assignment of temporary and 
permanent light duty assignments.  All such 
records must be associated with the claims 
file.  

4.  The veteran should then be afforded a 
VA orthopedic examination.  The importance 
of appearing for the examination and the 
consequences of any failure to do so should 
be made known to the veteran.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  The 
examiner should provide a diagnosis for all 
current back disability and provide the 
date of onset of each disability.  Based on 
a review of the complete medical record and 
the current examination, the examiner 
should provide the following medical 
opinion as to whether it is at least as 
likely as not that any current back 
disability to include advanced degenerative 
changes of the L5-S1 intervertebral disc 
with right lateral recess stenosis or 
chronic radiculopathy with both an L5 and 
S1 pattern of pain and sensory change in 
both lower extremities had its onset in or 
was otherwise etiologically related to 
service.  In answering this question, the 
standard of proof which is underlined must 
be utilized.  If the examiner's opinion is 
different from Dr. Graf's April 1999 
opinion, then the examiner should provide 
the reasoning for the different opinion 
and, in any event, all factors upon which 
the medical opinion is based must be set 
forth for the record. 

5.   Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO 
should return the examination report to 
the examining physician and request 
that all questions be answered.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any way, 
he and his representative should be 
furnished an appropriate supplemental 
statement of the case which should include 
the provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear for 
a scheduled examination (the RO should also 
include in the claims folder a copy of the 
letter(s) scheduling the veteran for an 
examination and notifying him of the 
consequences for failure to appear for an 
examination).  They should then be afforded 
a reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of law.  
No inference should be drawn regarding the final disposition of 
the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

